     Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 1 of 17 PageID #:93



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

TERRELL BARKER, individually and on behalf             )
Of all others similarly situated,                      )
                                                       )
       Plaintiffs,                                     )      Case No. 1:18-CV-06898
                                                       )
v.                                                     )
                                                       )
VITAL PHARMACEUTICALS, INC., d/b/a                     )
VPX SPORTS,                                            )
                                                       )
       Defendant.                                      )

                DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT
               OF ITS 28 U.S.C. § 1404(A) MOTION TO TRANSFER VENUE

I.     INTRODUCTION

       This lawsuit arises from a single online purchase of an unspecified BANG® energy drink

from a third-party retailor (GNC.com) that could have been transacted anywhere in the U.S. with

an internet connection, alleging false advertising claims against the product’s Florida-based

manufacturer, VPX Pharmaceuticals, Inc., d/b/a VPX Sports (hereinafter, “VPX”), on behalf of a

putative nationwide class of all purchasers. This suit is brought by the same three law firms

who, three days after filing the Complaint in this case, filed a nearly verbatim complaint against

VPX in the Northern District of California. The only discernable reason for the same lawyers to

file copycat actions in the 7th and 9th Circuits (despite the inconvenience, inefficiency, and

impracticality of such simultaneous multidistrict litigation), far from, not only their homes, but

also from the locus of the dispute in Florida, is grounded in forum-shopping, i.e., that courts in

those districts have specifically rejected the 11th Circuit’s “administrative feasibility”




                                                  1
     Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 2 of 17 PageID #:94



requirement that their putative class actions may not satisfy.1

        Altogether, there are now five nearly identical putative class actions pending against

VPX in three district courts, all of which: take issue with the same product; assert the same false

advertising allegations; raise the same legal issues; seek to represent the same nationwide class;

and, request the same injunctive relief.2 All five cases, including this one, belong in the most

logical and convenient forum, which is the Southern District of Florida.3

        VPX is headquartered in Florida and presently employs over 325 of its residents. All of

the decisions giving rise to this dispute were made in Florida. All significant (meaning, not

interchangeable) witnesses live in Florida. All critical documents, physical evidence, and

relevant premises are in Florida. Two nearly identical putative nationwide class actions are now

pending in Florida. Florida—without question—is the epicenter of this dispute. It has the

localized interest in its resolution, the less congested docket (moving 195% to 229% faster), is

where any injunctive relief must be carried out, and is, on balance, the most convenient and fair

forum for the litigants and witnesses.

        By contrast, although Plaintiff resides in this District, countless interchangeable plaintiffs


        1
            See e.g. Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 71 (N.D. Ill. 2016) (following Mullins v.
Direct Digital, LLC, 795 F.3d 654, 658 (7th Cir. 2015) and noting that, “[a]lthough some federal courts
have applied th[e] “heightened ascertainability requirement,” the Seventh Circuit has expressly disavowed
it.”) (internal citation omitted); and, Johnson v. Serenity Transp., Inc., 2018 U.S.Dist.LEXIS 129241, *25
(N.D. Cal. 2018) (following the 9th Circuit in Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1133 (9th
Cir. 2017), which “declin[ed] to adopt an administrative feasibility requirement.”).
          2
            VPX requests Judicial Notice, pursuant to Fed. R. Evid. 201, of the four additional actions,
which are as follows: Imran v. Vital Pharmaceuticals, Inc., No. 18:cv-5758 (N.D. Cal. Sept. 19, 2018)
(“Imran”); Madison v. Vital Pharmaceuticals, Inc., No. 3:18-cv-06300-JST (N.D. Cal. Oct. 15, 2018)
(“Madison”); Shirley St. Fort- Nwabuku v. Vital Pharmaceuticals, Inc., No. 18-cv-62823 (S.D. Fla. Nov.
19, 2018) (“St. Fort- Nwabuku”); and Nguyen v. Vital Pharmaceuticals, Inc., No. 19-cv-60261 (S.D. Fla
Jan. 30, 2019) (“Nguyen”). (See Declaration of Timothy K. Branson (“Branson Decl.”) ¶¶ 3-6, Exhibits
A-D (complaints in each).)
          3
            VPX has now filed § 1404(a) transfer motions in each of the non-Florida parallel class actions
seeking transfer to Florida, including the instant motion, and in Imran (on February 6th) and Madison (on
February 12th).


                                                    2
      Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 3 of 17 PageID #:95



are found in every district across the county and no alleged event has occurred here that has not

occurred in each of the 50 States. Moreover, Plaintiff fails to allege any nexus between this

District and the asserted claims. Plaintiff does not allege that the purchase was made in this

District, or that he was exposed to VPX’s advertising in this District. Yet, notwithstanding the

forgoing, Plaintiff’s counsel insists VPX should litigate simultaneously and separately in this

Court, and also in the Northern District of California, the same claims concerning the same

product at issue in the two virtually identical lawsuits pending before the Southern District of

Florida thereby engendering the very duplication of effort and waste of time, money, and judicial

resources that § 1404(a) was designed to avoid.4

        Thus, this motion, brought pursuant to 28 U.S.C. § 1404(a), presents this Court with the

opportunity to either: (a) grant the motion and, thereby, redirect attorney-orchestrated

multidistrict litigation to the only forum having a prevailing interest in its resolution and

providing convenience to the litigants and witnesses; or, (b) deny the motion and, thereby,

promote the persistent inefficiency of duplicative false advertising class action filings in districts

having no significant contact with the dispute but chosen by lawyers for forum-shopping

purposes, including because, despite their inconvenience, precedent suggests those forums are

more likely to certify the class. As shown herein, justice and convenience to the parties and

witnesses compel transfer to the U.S. District Court for the Southern District of Florida.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        On October 12, 2018, the Complaint was filed on behalf of Terrell Barker, who is alleged



        4
          Not only is counsel for Plaintiff in this matter the same counsel representing the plaintiff in
Madison (California case), counsel in Imran (California) likewise orchestrated the filing of Nguyen
(Florida). (See Branson Decl. ¶ 7, Exhibit E (Facebook post by plaintiff’s counsel in Nguyen stating:
“I’m PLEASED to announce … [we] were asked by a major powerhouse class action firm spearheading
the California litigation [against VPX Sports] to jump in on the Florida side. Stay tuned.”).)
                                                    3
     Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 4 of 17 PageID #:96



to be a citizen of Illinois residing in University Park. (Complaint ¶ 7.) Plaintiff alleges that he

“purchased BANG from GNC.com on September 19, 2018,” but does not state from where the

alleged virtual-purchase was electronically transacted. (Id.) Prior to this singular online

purchase, Plaintiff alleges he “carefully read the BANG labeling,” also, presumably, on the

GNC.com website but, again, without any reference to where the alleged reading occurred. (Id.)

        Plaintiff alleges that VPX is a Florida corporation with its principal place of business in

Weston, Florida, which sits in the Southern District of Florida.5 (Complaint at ¶ 8.) Plaintiff

alleges that VPX made “uniform” misrepresentations about BANG® products through: the

product labeling (Id., at ¶¶ 12, 13, 25, 26); the VPX website (Id., at ¶¶ 11, 14, 15, FN2); the

BANG® energy Instagram account, i.e. Instagram.com/bangenergy (Id., at ¶¶ 17, FN3); the

product description for BANG® under VPX’s Amazon.com account (Id., at ¶ 18, FN4); the VPX

product description on GNC.com (Id., at ¶ 19, FN5); and, generally, “other retailors’ websites.”

(Id., at ¶ 29.) Plaintiff brings this action individually; and, also as a putative representative of all

purchasers of BANG® products nationwide; and, separately, on behalf of all purchasers in the

States of California, Florida, Illinois, Massachusetts, Michigan, Minnesota, Missouri, New

Jersey, New York, and Washington; and, also separately, on behalf of all purchasers in Illinois.

(Complaint ¶ 43.) “Plaintiff also seeks to enjoin Defendant’s [alleged] ongoing deceptive

practices relating to its claims on the Products’ labels and advertising.” (Id., at ¶ 71.)

        As mentioned above, this case is just one of five parallel class actions pending in district

courts across the county that uniformly raise the same factual and legal issues,6 as follows:


        5
          See https://www.flsd.uscourts.gov/federal-judicial-districts-florida.
        6
          While this motion focuses on the five parallel class actions at issue, there are two additional
parallel cases pending against VPX brought by VPX’s alleged competitors, which are: Monster Energy
Company v. Vital Pharmaceuticals, Inc., et al., No. 5:18-cv-1882 (C.D. Cal. Sept. 4, 2018) (“Monster”);
and ThermoLife Int’l LLC v. Vital Pharmaceuticals, Inc., No. 2:18-cv-3233 (D. Ariz. Oct. 10, 2018)
(“ThermoLife”). (Branson Decl. ¶ 8.) Like the five class action cases, Monster and ThermoLife also
                                                    4
       Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 5 of 17 PageID #:97



             The Same Products. All five matters take issue with the same product; that is,
              BANG® energy drinks containing, among other ingredients, Creatine, CoQ10, and
              BCAAs. (See Branson Decl. ¶¶ 3-6, Exhibits A-D (operative complaint in each
              parallel action).)
             The Same False Advertising Allegations. All five matters allege the labeling and
              advertising of BANG® energy drinks are false and misleadingly imply the product
              provides more benefits than other, less costly competitors. (Id.)
             The Same Putative Nationwide Classes and Overlapping State Sub-Classes. All
              five matters are putative nationwide class actions consisting of purchasers of the same
              product, in addition to various state-specific subclasses.7 (Id.)
             The Same Injunctive Relief Sought. All five matters seek to enjoin the same alleged
              misconduct. (Id.)

         Several of the actions assert the same state-specific or common law causes of action. For

instance, Nguyen (Florida), Madison (California), Imran (California), and the instant matter all

allege violations of Cal. Bus. & Prof. Code § 17200. (Branson Decl. ¶¶ 3, 4, 6.) Imran

(California) and the instant action each allege violations of N.Y. Gen. Bus. Law § 349 and

common law claims for breach of warranty and unjust enrichment (Branson Decl., at ¶ 3,

Complaint ¶¶ 43; FN 15); whereas, St. Fort- Nwabuku (Florida) and this case both allege

violations of Fla. Stat. § 501.201and common law unjust enrichment. (Branson Decl., at ¶ 5;

Complaint ¶¶ 43; FN 25.) Yet, even where the counts cite different state laws, the legal issues

are resoundingly similar. (Branson Decl. ¶¶ 3-6; Complaint ¶¶ 43, FN 15, 54-88.)

III.     LEGAL STANDARD

            “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought.”


involve: the same product, i.e., VPX’s BANG® energy drinks; the same factual claims alleging VPX
made untruthful statements to boost its market position vis-à-vis the public and competitors; the same
legal claims for false advertising, unfair/deceptive trade practices, product mislabeling, or related causes
of action; and the same relief, including injunctive relief. (Id., at ¶ 9.) VPX moved to transfer venue
pursuant § 1404(a) in ThermoLife on February 6 and anticipates filing a similar motion in Monster. (Id.,
at ¶ 10.)
          7
            For instance, Nguyen (Florida), Imran (California), and the instant matter seek to represent a
California subclass. (Branson Decl. ¶¶ 3 and 6, Exhibits A and D; Complaint ¶¶ 43, FN 15.)
                                                      5
      Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 6 of 17 PageID #:98



28 U.S.C. § 1404(a). The purpose of § 1404(a) “is to prevent the waste of time, energy and

money and to protect litigants, witnesses, and the public against unnecessary inconvenience and

expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal citation and quotation

marks omitted; superseded by statute on other grounds).

        “The decision to transfer venue under Section 1404(a) requires a weighing of factors for

and against transfer.” Rosen v. Spirit Airlines, Inc., 152 F. Supp. 3d 1055, 1059 (N.D.Ill. 2015)

(citing Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219 (7th Cir. 1986)). “This weighing

‘involves a large degree of subtlety and latitude, and, therefore, is committed to the sound

discretion of the trial judge.’” Id. The relevant factors are whether: “(1) venue is proper in this

District; (2) venue and jurisdiction are proper in the transferee district; (3) the transferee district

is more convenient for both the parties and witnesses; and (4) transfer would serve the interest of

justice.” Rosen, 152 F. Supp. 3d at 1059.

        “As the moving party, [VPX] ha[s] the burden of demonstrating that the [Southern

District of Florida] is clearly more convenient and/or that a transfer under 1404(a) will better

serve the interests of justice.” Jaramillo v. DineEquity, Inc., 664 F. Supp. 2d 908, 913 (N.D. Ill.

2009) (emphasis added).

IV.     THIS ACTION SHOULD BE TRANSFERRED TO THE SOUTHERN DISTRICT
        OF FLORIDA PURSUANT TO 28 U.S.C. § 1404(A)

A.      Venue is Proper in this District; and Venue and Jurisdiction Are Proper in The
        Southern District of Florida.

        First, Plaintiff alleges venue is proper in this District, which VPX does not dispute.

(Complaint ¶ 6 (“Venue is proper in this District….”).) Thus, the first § 1404(a) factor is

satisfied. Second, venue and jurisdiction are proper in the target district because: (1) the

Southern District of Florida has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(d) (see



                                                   6
     Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 7 of 17 PageID #:99



Complaint ¶ 4, alleging jurisdiction under CAFA); (2) VPX is headquartered in Weston, Florida

(Id., at ¶ 8) and, thus, it is subject to the Southern District of Florida’s general jurisdiction (see

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)); and, (3) “a

substantial part of the events . . . giving rise to the claim occurred” in Florida (Id., at ¶¶ 9-41)

such that venue is proper in that forum pursuant to 28 U.S.C. § 1391(b)(2).

B.      The Interests of Justice Alone Warrant Transfer.

        “The ‘interest of justice’ is a separate element of the transfer analysis that relates to the

efficient administration of the court system.” Research Automation, Inc., 626 F.3d at 978 (citing

Van Dusen, 376 U.S. at 626-27). “In determining whether to grant a transfer of venue under §

1404(a), the Court gives strong weight to the interests of justice, which may be determinative,

even if the convenience of parties and witnesses does not favor transfer.” Clendenen v. Steak N

Shake Operations, Inc., 2017 U.S.Dist.LEXIS 72588, *13 (C.D. Ill. 2017) (emphasis added).

Stated simply, “[t]he interest of justice inquiry carries greater weight than concern for

convenience.” Bull v. Ill. Union Ins. Co., 2017 U.S.Dist.LEXIS 119479, *15 (2017).

        In determining which venue is more likely to result in the swift administration of justice,

courts in the 7th Circuit analyze the following factors: (1) trying related litigation together; (2)

the relation of the community to the occurrence; (3) speed at which the case will proceed to trial;

and, (4) familiarity with the applicable law. See Jaramillo, 664 F. Supp. 2d at 915-17.

        1.        Transfer Allows for the Consolidation with At Least Two Class Actions
                  Pending in the Southern District of Florida With the Prospect of
                  Consolidating Five to Seven Actions Total.8

        “The most significant factor favoring transfer is the existence of related litigation in the

transferee forum.” Merrill Lynch Business Fin. Servs. v. Marais, 1995 U.S.Dist.LEXIS 15106,



        8
            See FN 2 and FN 6, supra.
                                                    7
    Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 8 of 17 PageID #:100



*30 (N.D. Ill. 1995); see also HFC Commercial Realty, Inc. v. Levine, 1990 U.S.Dist.LEXIS

15319, *15 (N.D. Ill. 1990) (“a motion to transfer should be granted, if a related action is

pending in the proposed transferee district”). Thus, “[a]s a general rule, cases should be

transferred to districts where related actions are pending.” Waites v. First Energy Leasing Corp.,

605 F. Supp. 219, 223 (N.D. Ill. 1985). The rule applies so long as consolidation is “practicable”

under § 42(a) in the transferor court. Countryman, 681 F. Supp. at 484. Yet, “[e]ven in the

absence of consolidation, informal synergies could be brought to bear [via transfer] to save costs

and reduce duplicative proceedings.” See Qurio Holdings v. DirecTV, LLC, 2015 U.S. Dist.

LEXIS 56282, *18 (N.D. Ill. 2015) (“While litigating in the [transferee forum] may present

modest geographical difficulties for [the plaintiff], the potential cost savings of having the

[similar actions] in the same districts (albeit not this one) still exist.”) (parenthesis in original).

        Here, the pendency of two nearly identical actions in the Southern District of Florida

weighs heavily in favor of transfer, especially in light of VPX’s also concurrently-pending

motions to transfer venue two additional actions from California as well (Imran and Madison).

Consolidation in Florida is certainly practicable. See Fed. R. Civ. Proc. § 42(a) (where multiple

actions before the court involve a common question of law or fact, the court may consolidate the

actions). Yet, even if the Southern District of Florida were to decline to consolidate the five

actions, it is still the most appropriate forum and, at the least, is likely to assign the related cases

to the same judge thereby promoting judicial efficiency and providing case administration

resoundingly superior to the alternative of each parallel action proceeding separately in different

districts. See Internal Operating Procedures of the U.S. District Court for the Southern District

of Florida, § 2.15.00(c).9


        9
          VPX requests Judicial Notice, pursuant to Fed. R. Evid. 201, of the Southern District of
Florida’s Internal Operating Procedures available at:    https://www.flsd.uscourts.gov/sites/flsd/files/17-
                                                    8
    Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 9 of 17 PageID #:101



        Thus, the interests of justice, judicial economy, and sound judicial administration compel

transfer in light of the two parallel actions pending in the Southern District of Florida and, even

more so, in light of VPX’s pending § 1404(a) motions in Imran and Madison.

        2.      Florida’s Local Interest Weighs Heavily in Favor of Transfer.

        “The administration of justice is served more efficiently when the action is litigated in the

forum that is ‘closer to the action.’” Carillo v. Darden, 992 F.Supp. 1024, 1026 (N.D. Ill. 1998)

(citing Paul v. Lands’ End, Inc., 742 F. Supp. 512, 514 (N.D. Ill. 1990); see also Colida v.

Kyocera Wireless Corp., 2003 U.S.Dist.LEXIS 5046, *7 (N.D. Ill. 2003) (a court must consider

“the relationship of the community to the issue of the litigation and desirability of resolving

controversies in their locale.”). For similar reasons, a “request for injunctive relief weighs in

favor of transfer.” Law Bulletin Publ’g. v. LRP Publs., 992 F.Supp. 1014, 1021 (N.D. Ill. 1998).

        The Southern District of Florida is indisputably closest to the action and has the

prevailing interest in deciding this controversy, because that is where VPX is headquartered,

where all the relevant decisions were made and implemented, where the witnesses reside, and

where the physical evidence and relevant premises are located. (See Declaration of Marc J.

Kesten (“Kesten Decl.”) ¶¶ 3-12.) Moreover, Plaintiff seeks to enjoin VPX’s alleged deceptive

practices (Complaint ¶ 71), which, if such relief is granted, must be implemented and monitored

in Florida.

        Whereas, by contrast, Illinois has no more interest in this dispute than any of the other 49

States (excepting, of course, Florida). While Illinois courts may have a general interest in


10-17-Internal-Operating-Procedures.pdf, providing at § 2.15.00(c): “Whenever an action or proceeding
is filed in the Court which involves subject matter which is a material part of the subject matter of another
action or proceeding then pending before this Court, or for other reasons the disposition thereof would
appear to entail the unnecessary duplication of judicial labor if heard by a different Judge, the Judges
involved shall determine whether the higher-numbered action or proceeding shall be transferred to the
Judge assigned to the lower-numbered action.”
                                                     9
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 10 of 17 PageID #:102



protecting residents from allegations of nationwide false advertising, Florida has a greater,

specific interest in preventing fraudulent practices by Florida companies employing Florida

residents and conducting business in their State. Thus, this factor favors transfer. To hold

otherwise would unfairly saddle the citizens of this District with jury duty on a decidedly Florida

matter, while depriving the citizens of Florida from deciding a matter in which they have a

significant interest. See Gulf Oil Corp., 330 U.S. at 508-509 (“Jury duty is a burden that ought

not to be imposed upon the people of a community which has no relation to the litigation.”).

        3.       Florida’s Significantly Less Congested Docket Weighs in Favor of Transfer.

        Here, transfer provides a clear time advantage for resolution of the case: filing to

disposition is 195% faster in the target district; and, filing to trial is 229% faster in the target

district.10 See Arion, LLC v. LMLC Holdings, Inc., 2018 U.S.Dist.LEXIS 211415, *11 (N.D. Ill.

2018) (defendants’ citation to statistical evidence suggesting cases resolve more quickly in

transferor court weigh in favor of transfer); see also Industrial Partners, Ltd. v. CSX Transp.,

Inc., 1990 U.S. Dist. LEXIS 9215, at *9 (N.D. Ill. 1990) (finding “the important consideration of

comparative court congestion heavily favor[ing] transfer where median time from filing to

disposition was 11 months in transferor court and 23 months in this district).

        4.       Potential Application of Illinois Law Does Not Weigh Against Transfer.

        Although Plaintiff alleges violation of Illinois law, he also seeks to represent a “Multi-

State Class” under the laws of California, Florida, Illinois, Massachusetts, Michigan, Minnesota,

Missouri, New Jersey, New York, and Washington. (Complaint ¶ 43, FN 15.) This Court and



        10
           In terms of median time in months, filing to disposition in Florida is 3.9 and 7.6 in this District;
and, filing to trial in Florida is 16.5 and 37.8 in this District (a difference of 1 year and 9 months).
Defendants request Judicial Notice, pursuant to Fed. R. Evid. 201 of the Federal Judicial Center, U.S.
District Courts Caseload Profile, last visited on February 6, 2019:
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2018.pdf.
                                                      10
     Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 11 of 17 PageID #:103



the Southern District of Florida are equally capable of applying the laws of Plaintiff’s putative

“Multi-State Class.” (Id.) “[F]ederal district courts often undertake the task of deciding foreign

law.” Peterson v. U.S. Steel Corp., 624 F. Suup. 44, 46 (N.D. Ill. 1985); Marquette Transp. Co.

v. Trinity Marine Prods., 2006 U.S.Dist.LEXIS 92879, at *11 (N.D. Ill. 2006) (“federal courts

today should be capable of ascertaining and applying the laws of any state.”).

        Taken altogether, the interest of justice factors overwhelmingly favor transfer such that it

is the determining consideration in this analysis. Even so, as next discussed, balance of the

convenience factors also weighs towards transfer.

C.      The Convenience of the Parties and Witnesses Weigh Towards Transfer.

        To evaluate the convenience of one venue over another, courts look at the following five

factors: “(1) the plaintiff”s choice of forum, (2) the situs of the material events, (3) the relative

ease of access to sources of proof, (4) the convenience of the parties, and (5) the convenience of

the witnesses.” Jaramillo, 664 F.Supp.2d at 913-914.

        1.      Plaintiff’s Choice of Forum is Entitled to a Significantly Reduced Deference
                That is Outweighed by the Other Factors.

        “The plaintiff’s choice of forum is usually given substantial weight, particularly if it is

also the plaintiff's home forum.” Jaramillo, 664 F.Supp.2d 908, 914 (emphasis added).

However, this factor is neutralized in this case for two reasons: First, the weight afforded

Plaintiff’s choice is “greatly discounted” in putative nationwide class actions, such as this.

Jaramillo, 664 F.Supp.2d 908, 914; Georgouses v. NaTec Res., Inc., 963 F.Supp. 728, 730

(N.D.Ill.1997) (“[B]ecause plaintiff alleges a class action, plaintiff's home forum is irrelevant.”

(emphasis added)); Genden v. Merrill, Lynch, Pierce, Fenner & Smith, Inc., 621 F.Supp. 780,

782 (N.D.Ill.1985) (“the location of the main class representative plaintiffs” is not a “factor[] to

be considered under Section 1404(a)”); Blake Constr. Co. v. International Harvester Co., 521

                                                  11
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 12 of 17 PageID #:104



F.Supp. 1268, 1271-1272 (N.D. Ill. 1981) (“little rests on the choice [of forum] by a plaintiff

representative of a nationwide class.”).

        Second, the weight is further reduced where, as here, “the chosen forum has relatively

weak connections with the operative facts giving rise to the claim.” Von Holdt v. Husky

Injection Molding Sys., 887 F.Supp. 185, 188 (N.D. Ill. 1995); accord, Body Sci. LLC v. Boston

Sci. Corp., 846 F. Supp. 2d 980, 992 (N.D. Ill. 2012); Plotkin v. IP Axess, Inc., 168 F.Supp.2d

899, 902-903 (N.D. Ill. 2001) (“Illinois is plaintiffs’ choice of forum, but their choice has no

significant connection to their claim, as the heart of the controversy involves the allegedly false

and misleading press releases created and disseminated in Plano, Texas [as opposed to Chicago

where the plaintiff was exposed to the campaign].”); see also Waites, 605 F. Supp. at 222 (no

significant contact where the allegedly fraudulent scheme arose out of the transferee district);

Espino v. Top Draw Freight, 713 F.Supp. 1243, 1245 (N.D. Ill. 1989) (“The fact that plaintiffs

reside here, without more, does not outweigh the other factors favoring transfer.”).

        Here, Plaintiff allegedly made a one-time online purchase of the product from GNC.com

and, prior to doing so, read the product label from an undisclosed location. (Complaint ¶ 7).

GNC.com is a website accessible from anywhere with an internet connection. There are no

allegations connecting Plaintiff’s causes of action to this District. (Id.) Indeed, every alleged

instance of false advertising occurred on the product itself or online. (Id., at ¶¶ 11-25). Thus,

every district court across the nation shares the same nexus with the alleged causes of action,

rendering any postulated connection with this District insignificant. Whereas, on the other hand,

the conduct refuting Plaintiff's allegations all happened in Florida. For these reasons, the

deference properly afforded Plaintiff’s choice is slight, if any, and is significantly outweighed by

the other factors.



                                                 12
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 13 of 17 PageID #:105



       2.      Florida is the Situs of Material Events.

       The situs of material events is not where the putative class members allegedly suffered

harm, but where defendant’s misconduct allegedly took place. See e.g., Georgouses, 963

F.Supp. at 731; see also Plotkin, 168 F.Supp.2d at 903 (the “material events” are the creation and

dissemination of false statements from corporate headquarters and not the receipt of such

statements in the transferor district); Jaramillo, 664 F.Supp.2d at 914 (“the focus of this suit is

decisions by Defendants to market and sell … items with allegedly misrepresented nutritional

information, not the purchases by Plaintiffs”); Rosen, 152 F. Supp. 3d at 1060 (situs of material

events is where “[t]he relevant decisions likely were made by Defendant’s employees at its

headquarters … not where customers made their purchases.”).

       Florida, without question, is the situs of material events. VPX conducts all of its business

operations at its headquarters in the South Florida. (Kesten Decl. ¶¶ 3, 9, 12.) All of the

decisions at issue in the Complaint, and specifically those related to product development,

testing, quality control, labeling, distribution, marketing, media, sales, and so on, were made in

South Florida. (Id., at ¶ 9.) The VPX laboratory and warehouse implicated by this action are

also located in South Florida. (Id., at ¶¶ 9, 10; see also Complaint ¶ 11.) By contrast, neither the

dispute nor VPX has any prevailing contact with this District.

       3.      The Relative Ease of Access to Sources of Proof Weighs Towards Florida.

       For this factor, courts look to, for example, the location of documents, decision-making

employees, or other evidence. See e.g., Jaramillo, 664 F.Supp.2d at 914-915; Plotkin v. IP

Axess, Inc., 168 F.Supp.2d at 903. Here, the focus of documents, witnesses, and other physical




                                                 13
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 14 of 17 PageID #:106



evidence is exclusively at VPX’s headquarters where it maintains all of its books and records,11

including those that may not be available in electronic format, but, likely will be relevant to the

allegations in the Complaint. (Kesten Decl. ¶¶ 3-12.) On the other hand, class action plaintiffs,

even a lead plaintiff, can be expected to contribute comparatively little documentary or other

evidence to the action. Moreover, the possibility of viewing relevant premises is an “important

consideration” weighing towards transfer. See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508

(1947). And, here, parties may seek expert examination of the products and/or processes at

VPX, resulting in further unnecessary travel and expense if the case proceeds in Illinois. (See

Complaint ¶ 11 alleging operative facts took place at the warehouse and laboratory in Florida).)

        4.      Convenience to the Witnesses Weighs Heavily Towards Transfer.

        “There are two categories of witnesses to consider: party and non-party witnesses.”

Rosen, 152 F. Supp. 3d at 1061. “The convenience of non-party witnesses should be given more

consideration than party witnesses (and their employees) under this factor, since party witnesses

normally must appear voluntarily.” Id. That said, employee witnesses are not irrelevant. See

Thomas v. Home Depot, U.S.A., Inc., 131 F.Supp.2d 934, 939 (E.D. Mich. 2001) (“It may be no

less inconvenient for a witness who happens to work for a defendant corporation to travel

hundreds of miles for judicial proceedings than it would be for any other witness to do so.”).

        To resolve this dispute, the parties will likely seek testimony from VPX employees,

former employees, and other third-party witnesses who have participated in product

development, purchase and processing of relevant ingredients, testing, quality control,

manufacture, marketing, media, and sales, all of whom are believed to reside in or near Florida.



        11
          The location of documents pertaining to the case tilts slightly in favor of transfer,
notwithstanding “this age of electronic discovery [where] documentary evidence is easily transferable.”
See Kapoor v. NRA of Am., 2018 U.S.Dist.LEXIS 181472, * 11 (N.D. Ill 2018).
                                                   14
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 15 of 17 PageID #:107



(See Kesten Decl. ¶¶ 5-10, 12 (identifying, inter alia, four third-party witnesses who reside in

or close to Florida and the subject of their expected testimony).). In addition, the primary

witness identified in the Complaint is VPX’s founder, CEO, and CSO, John a.k.a Jack Owoc.

(Complaint ¶ 11.) Plaintiff contends Mr. Owoc personally made the alleged misrepresentations

on VPX’s website. (Id.) Yet, Mr. Owoc, who resides in South Florida, personally oversees all

corporate operations and is integral to VPX’s daily operations. (Kesten Decl. ¶ 12.) Litigation

in Illinois will disrupt business operations and significantly burden VPX, especially given the

likelihood that Mr. Owoc will be forced to travel to Illinois to participate. (Id., at ¶ 3, 9, 14.)

        5.      Convenience to the Parties Likewise Weighs Heavily Towards Transfer.

        The convenience of the parties favors transfer where, as here, the defendant’s

headquarters is located in the transferee district and the bulk of the Court’s inquiry will focus

upon the defendant’s acts; and, thus, the majority of depositions will involve defendant’s

witnesses who work in the transferee district. Simonoff v. Kaplan, Inc., 2010 U.S.Dist.LEXIS

26884, at *5-6 (N.D. Ill. 2010). On these facts, “[i]t makes little sense to litigate a case in

Illinois when virtually every material witness resides in [the transferee district], unless some

other compelling reason motivates that decision.” Id. Yet, no other compelling reason can be

found. “While it is true that the named Plaintiff resides in this District, the Plaintiff purports to

represent a nation-wide class, and there likely are prospective plaintiffs in each and every state.”

Id. “Should litigating this case in the [transferee district] prove too inconvenient for the

named Plaintiff, then another named plaintiff can be substituted for h[im].” Id. (emphasis

added). Moreover, because VPX agrees to take Plaintiff’s deposition in Illinois, he “will not be

inconvenienced by a transfer of this action.” Jaramillo, 664 F.Supp.2d at 915 (“Because

Defendants have agreed to take Plaintiffs’ depositions in Illinois, they will not be inconvenienced

by a transfer of this action to Kansas.”); (see also Kesten Decl. ¶ 13).
                                                  15
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 16 of 17 PageID #:108



                                      V.      CONCLUSION

       WHEREFORE, for the foregoing reasons, Defendant requests that this case be

transferred to the Southern District of Florida for the possible consolidation of, at least, five

parallel nationwide class actions in the forum that is the locus of the dispute.


Dated: February 14, 2019                       GORDON REES SCULLY MANSUKHANI LLP

                                               VPX Pharmaceuticals, Inc. d/b/a VPX Sports



                                               By: /s/ J. Hayes Ryan      x
                                                      J. Hayes Ryan, Esq.
                                                      GORDON REES SCULLY
                                                      MANSUKHANI, LLP
                                                      One North Franklin, Suite 800
                                                      Chicago, Illinois 60606
                                                      (312) 565-1400
                                                      hayesryan@grsm.com




                                                  16
   Case: 1:18-cv-06898 Document #: 38 Filed: 02/14/19 Page 17 of 17 PageID #:109



                                 CERTIFICATE OF SERVICE

       I, J. Hayes Ryan, an attorney, hereby certify that a copy of the above and foregoing was

filed electronically with the Court of the United States District Court for the Northern District of

Illinois (Eastern Division), this 14th day of February, 2019, using the CM/ECF system.




                                         /s/ J. Hayes Ryan




                                                 17
